DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-5, 24, 50 in the reply filed on 08/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 24, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Object Contour Detection with a Fully Convolutional Encoder-Decoder Network”) in view of Hazirbas et al. (“FuseNet: Incorporating Depth into Semantic Segmentation via Fusion-based CNN Architecture”).
To claim 1, Yang teach a method for detecting an object, comprising: 

the first sub-network (Convolutional Encoder of Fig. 2) has at least one down-sampling layer (Max pooling layers), and the second sub-network (Convolutional Decoder of Fig. 2) has at least one up-sampling layer (Unpooling layers); 
But, Yang do not expressly disclose to obtain a plurality of fusion feature maps, the fusion feature maps are obtained through a first feature map and a second feature map; and the first feature map is obtained from the first sub-network, and the second feature map is obtained from the second sub-network; and obtaining target area frame data according to the plurality of fusion feature maps.
Nevertheless, Yang teach incorporating multiscale fusion could further improve performance (page 6, section 4.1).
	Hazirbas teach a deep convolutional neural network (Fig. 2) to obtain a plurality of fusion feature maps, the fusion feature maps are obtained through a first feature map and a second feature map; and the first feature map is obtained from the first sub-network, and the second feature map is obtained from the second sub-network; and obtaining target area frame data according to the plurality of fusion feature maps (pages 4-8, sections 3-3.2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hazirbas into the method of Yang, in order to improve accuracy.



To claim 50, Yang and Hazirbas teach a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor, cause the processor to perform the operations (as explained in response to claim 1 above).




To claim 2, Yang and Hazirbas teach claim 1.
Yang and Hazirbas teach wherein the second sub-network is provided at the tail end of the first sub-network; the first sub-network has a plurality of first convolution layers and the at least one down-sampling layer; the down-sampling layer is provided between the plurality of first convolution layers; the second sub-network has a plurality of second convolution layers and the at least one up-sampling layer; the up-sampling layer is provided between the plurality of second convolution layers; the first convolution layers and the second convolution layers are provided symmetrically; and the at least one down-sampling layer and the at least one up-sampling layer are symmetrically provided, separately (Yang, Fig. 2).

To claim 5, Yang and Hazirbas teach claim 1.
Yang and Hazirbas teach wherein at least one point in the fusion feature map has frame fusion detection data and prediction accuracy information corresponding to a plurality of object Official Notice is taken).



Claims 1-4, 24, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Object Contour Detection with a Fully Convolutional Encoder-Decoder Network”) in view of Liu et al. (“Multispectral Deep Neural Networks for Pedestrian Detection”).
To claim 1, Yang teach a method for detecting an object, comprising: 
predicting, by a deep convolutional neural network for target area frame detection from a to-be-processed image (Abstract, section 1 Introduction), wherein the deep convolutional neural network comprises a first sub-network and a second sub-network (section 3.1, Fig. 2); 
the first sub-network (Convolutional Encoder of Fig. 2) has at least one down-sampling layer (Max pooling layers), and the second sub-network (Convolutional Decoder of Fig. 2) has at least one up-sampling layer (Unpooling layers); 
But, Yang do not expressly disclose to obtain a plurality of fusion feature maps, the fusion feature maps are obtained through a first feature map and a second feature map; and the first feature map is obtained from the first sub-network, and the second feature map is obtained from 
Nevertheless, Yang teach incorporating multiscale fusion could further improve performance (page 6, section 4.1).
	Liu teach a deep convolutional neural network for pedestrian detection (pages 2-3) to obtain a plurality of fusion feature maps, the fusion feature maps are obtained through a first feature map and a second feature map; and the first feature map is obtained from the first sub-network, and the second feature map is obtained from the second sub-network; and obtaining target area frame data according to the plurality of fusion feature maps (pages 6-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu into the method of Yang, in order to improve accuracy.

To claim 24, Yang and Liu teach an apparatus for detecting an object (as explained in response to claim 1 above).

To claim 50, Yang and Liu teach a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor, cause the processor to perform the operations (as explained in response to claim 1 above).



To claim 2, Yang and Liu teach claim 1.


To claim 3, Yang and Liu teach claim 2.
Yang and Liu teach wherein the at least one first convolution layer is provided with a first output branch for outputting the first feature map, and the second convolution layer is provided with a second output branch for outputting the second feature map (Liu, page 7).

To claim 4, Yang and Liu teach claim 3.
Yang and Liu teach wherein the second sub-network further has a plurality of third convolution layers, and an input of the third convolution layer comprises the first output branch and the second output branch; the predicting to obtain the plurality of fusion feature maps comprises: separately obtaining the fusion feature maps from output ends of the plurality of third convolution layers (Liu, page 7).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 5, 2021